TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00696-CV


In re Jim H. Hamilton, Jr.





ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY




	Relator Jim Hamilton filed a petition for writ of mandamus requesting that this Court
direct the Honorable Don B. Morgan, Judge, County Court-at-Law Number Two of Williamson
County, to direct the official court reporter for that court to transcribe the reporter's record in trial
court cause number 01-2227-FC2, now pending on appeal as our cause number 03-02-00581-CV. 
The court reporter has notified this Court that no record was made of any hearing in this cause and
therefore no reporter's record exists.  Because the clerk's record has been filed in cause 03-02-00581-CV, the record is now complete.  See Tex. R. App. P. 34.1.  Accordingly, we deny the petition
for writ of mandamus.  Tex. R. App. P. 52.8(a).


  
					Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices Patterson and Puryear
Filed:   November 15, 2002
Do Not Publish